PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Ruiz De Olano, Luis, Alberto
Application No. 12/382,759
Filed: March 24, 2009
For: Interconnection module of the ornamental electrical molding

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition, filed October 17, 2021 and supplemented on November 24, 2021 and November 26, 2021, to revive the above-identified application under the provisions of 37 CFR 1.137(a).  

The petition is GRANTED.

This application became abandoned for a failure to respond timely to the non-final Office action, mailed September 9, 2020, which set a shortened statutory period for reply of three (3) months.  An three months extension of time under the provisions of 37 CFR 1.136(a) was filed on June 10, 2021. In view of the three (2) months extension of time, the date of abandonment of this application is 
July 11, 2021.  

Also noted an four (4) months extension of time was filed on June 28, 2021, for $210.00 and a fifth (5) months extension of time for $210.00 was filed on August 3, 2021, which are subsequent to the maximum extendable period for reply, this $410.00 fee is subject to refund.  Any request for refund must include a copy of this decision and be mailed to Mail Stop 16, Director of the U.S. Patent and Trademark Office, P. O. Box 1450, Alexandria, VA  22313-1450 or faxed to the Customer Service Help Desk at (571) 273-6500.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $525.00; and (3) a proper statement of unintentional delay.  

The application is being forwarded to the Technology Center Art Unit 3649 for appropriate action in the normal course of business on the reply received September 13, 2021.

Telephone inquiries concerning this decision should be directed to the undersigned at (571)
272-1058.  All other inquiries regarding this application should be directed to the Technology Center.


/Angela Walker/	
Angela Walker
Paralegal Specialist
Office of Petitions